Citation Nr: 9905841	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  98-04 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for asthma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service with the United 
States Marines Corps from October 1993 to April 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA) which found that new and material evidence had 
not been presented to reopen the claim of service connection 
for asthma.  The veteran submitted additional evidence and in 
a September 1997 rating decision, the RO confirmed the 
denial.  


FINDINGS OF FACT

1.  In a May 1994 rating decision, the RO denied service 
connection for asthma, finding that the condition preexisted 
service and was not aggravated by service; the veteran did 
not appeal this decision and it became final.  

2.  Evidence submitted subsequent to the May 1994 rating 
decision tends to show that the veteran's asthma did not 
preexist service.  


CONCLUSION OF LAW

Evidence submitted since the May 1994 rating decision is new 
and material and the claim of service connection for asthma 
may be reopened.  38 U.S.C.A. §§ 1110, 5107, 5108, 7105 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.156(a) (1998).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

By a rating decision in May 1994, the RO denied the veteran's 
claim of service connection for asthma.  The RO concluded 
that service connection could not be granted because the 
condition preexisted service and was not aggravated thereby.  
The RO found that the veteran had a long history of asthma as 
a child, and although he was treated for the condition in 
service, it was not shown that it worsened beyond normal 
progression.  The veteran was informed of the denial and did 
not appeal it.  Therefore, this decision is final.  

The evidence of record at the time of the May 1994 rating 
decision consisted mainly of the veteran's service medical 
records.  Hay fever was noted on his enlistment examination 
in August 1993, and treatment reports dated in February 1994 
revealed that he was seen for complaints of marked difficulty 
breathing for the past two days.  On one occasion, the 
veteran reported that he had a family history of asthma 
(father, uncle, cousins) but denied ever having the condition 
himself.  On another occasion, he related that he had a long 
history of asthma since childhood with his last severe attack 
about two years prior.  His medication included a Proventil 
inhaler and Albuterol.  He was subsequently hospitalized for 
asthma and pneumonia.  In a report of medical history 
completed in March 1994, the veteran indicated that he had 
asthma and shortness of breath.  Service records revealed 
that an administrative separation was recommended due to the 
veteran's pneumonia and asthma.  

The veteran submitted a request to reopen his claim of 
service connection for asthma in July 1996.  Additional 
evidence associated with the veteran's claims file included a 
note from James W. Barnett, M.D., of the Carver Family Health 
Center dated in September 1997 which reported that the 
veteran did not have a confirmed problem of asthma in October 
1993 and that he had not been treated in that office until 
April 1995.  

By rating decisions issued in September 1996 and September 
1997, the RO denied the veteran's attempt to reopen the claim 
of service connection for asthma, concluding that the 
additional evidence presented did not establish a reasonable 
probability that the new evidence, together in conjunction 
with the previous evidence of record, would change the 
previous decision.  

At a personal hearing before a traveling member of the Board 
in October 1998, the veteran testified that he was told that 
his asthma was exertional in nature.  He played basketball in 
grade school and did not have any problems with asthma.  
However, during basic training he began to have problems and 
he was given an inhaler.  Presently, he used an inhaler every 
day.  

II.  Analysis

In a May 1994 rating decision the RO denied the veteran's 
original claim, finding essentially that the evidence did not 
establish that the veteran's asthma preexisted service and 
was not aggravated beyond the normal progression.  The 
veteran was informed of the denial and did not appeal it 
within the prescribed period of time.  Therefore, it became 
final, and the claim may not be reopened unless new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  

The United States Court of Veterans Appeals (Court) has held 
that once a denial of a claim of service connection has 
become final, it cannot subsequently be reopened unless new 
and material evidence has been presented.  This determination 
involves a two-step analysis.  First, the Board must 
determine whether the evidence is "new and material."  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  For the purposes of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Court has held that to reopen a 
previously and finally disallowed claim there must be "new 
and material evidence presented or secured" since the time 
that the claim was finally disallowed on any basis.  Evans v. 
Brown, 9 Vet.App. 273, 285 (1996).  The Court further held 
that to reopen a finally denied claim, new evidence must be 
probative of the issue at hand, i.e., it must address the 
specified basis for the last disallowance.  Evans at 283.  

In Hodge v. West No. 98-7017 (Fed. Cir. Sept. 16, 1998), the 
United States Court of Appeals for the Federal Circuit found 
that the test for new and material evidence outlined by the 
Court of Veterans Appeals in Colvin v. Derwinski, 1 Vet. App. 
171, 174 (March 8, 1991) was improper.  The Circuit Court 
held that for new evidence to be considered material, it was 
not necessary that there "be a reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome."  
Rather, the new evidence merely had to be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."

Using the guidelines noted above, the Board finds that new 
and material evidence has been presented; hence, the claim of 
service connection for asthma may be reopened.  The specified 
basis for the RO's original denial was that the evidence of 
record showed that the veteran's asthma preexisted service.  
The additional evidence submitted, suggests that it did not.  
This evidence is new and material because it establishes that 
it is possible that the veteran's asthma did not preexist 
service.  Accordingly, it addresses, at least in part, the 
specified basis for the previous denial, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  



ORDER

The claim of service connection for asthma is reopened.  


REMAND

Initially, the Board notes that the regulations provide that 
a veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 C.F.R. § 3.304(b).  Hence, to 
support a finding that a condition existed prior to service, 
there must be contemporaneous clinical evidence or recorded 
history of the condition.  Furthermore, it should be noted 
that in Miller v. West, 11 Vet. App. 345 (1998), the Court 
found that a bare conclusion, even one written by a medical 
professional, without a factual predicate in the record does 
not constitute clear and unmistakable evidence sufficient to 
rebut the statutory presumption of soundness.  See 
38 U.S.C.A. § 1111. 

In light of the foregoing determination reopening the claim 
of service connection for asthma, the case is REMANDED to the 
RO for the following:  

1.  The RO should request from the 
veteran the names and addresses of all 
medical care providers (VA and private) 
who treated him for asthma, particularly 
clinical records from Dr. Barnett of the 
Carver Family Health Center, and 
associate them with the claims folder.  

2.  After the above records have been 
associated with the veteran's claims 
folder, the RO should review the record 
and adjudicate the claim of service 
connection for asthma on a de novo 
basis, referencing all the relevant laws 
and regulations.  If the determination 
is adverse to the veteran, he and his 
representative should be provided an 
appropriate statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is notified.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

